Van Brunt, J.
[After stating the facts as above.]— It appears conclusively from the evidence above stated that the moneys to be contributed under the alleged promise of the defendant were to be devoted to purposes for which a candidate was expressly prohibited by statute from contributing. The money was to be devoted, among other tilings, towards the expenses of the Reform Association, an organization formed for the purpose of aiding the election of certain particular candidates and a particular ticket. Now the only expenses which could be legally incurred were those for the purpose of defraying the cost of printing *257and the circulation of votes, handbills and other papers, previous to any election, &c. The enrollment of voters cannot be included under any of the above heads; and under the case of Jackson v. Walker (5 Hill 27) room rent would also come within the prohibition. It is true that this decision has been questioned in Hurley v. Van Wagner (28 Barb. 112), but it has never been overruled. This promise, therefore, having its support upon illegal expenditures, cannot be enforced, and the judgment appealed from must be affirmed, with costs.
J. F. Daly and Van Hoesen, JJ., concurred.
Judgment affirmed, with costs.